               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,

                  Plaintiff,                       CR 04-18-GF-BMM-JTJ

     vs.

                                                              ORDER
OSCAR ALFONZO ZAMORA,

                  Defendant.


      The Court conducted the sentencing portion ofDefendant Oscar Zamora’s

revocation hearing on February 11, 2020. For the reasons discussed in open court.

      IT IS HEREBY ORDERED:


      1.    The revocation petition filed on September 25, 2019, is DISMISSED.

      2.    Zomora shall remain on supervised release subject to the release

conditions described in the Judgment issued by United States District Judge Brian

Morris on January 31, 2019. (Doc. 76). The additional release conditions

imposed by this Court on October 18, 2019, regarding location monitoring and

home detention are TERMINATED.


      DATED this 12th day ofFebruary, 2020.




                                                -Mffii'Johnston
                                                  United States Magistrate Judge
